         Case 1:06-cv-00670-CKK Document 589 Filed 04/16/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA



LARRY KLAYMAN

                  Plaintiff,                       Civil Action No.: 06-cv-670
v.

JUDICIAL WATCH, INC.

                  Defendants.



 PLAINTIFF’S MOTION TO STAY RESOLUTION OF DEFENDANT’S MOTION FOR
                     ATTORNEY FEES AND COSTS

       Plaintiff Larry Klayman (“Mr. Klayman”) respectfully moves this Court to stay

resolution of Defendant Judicial Watch, Inc.’s (“Judicial Watch”) Motion for Attorney Fees and

Costs and Supplement thereto until Mr. Klayman’s Motion for Reconsideration and Renewed

Request for Recusal has been decided. ECF No. 587. Because the validity of the underlying

judgment is now at issue, and the case is stayed pending resolution of such a motion under Fed.

R. App. P (4)(A), Mr. Klayman respectfully requests a stay until this threshold matter can be

resolved. Doing so is in the interest of judicial economy and will potentially save the time and

resources of the Court and all parties involved.

       Counsel for Defendant Judicial Watch, Inc., Mr. Richard Driscoll, has been contacted but

has not as of yet responded to Plaintiff’s request for consent to the relief sought. Plaintiff will so

advise the court when Mr. Driscoll responds.

Dated: April 16, 2019                                   Respectfully submitted,

                                                        /s/ Larry Klayman
                                                        Larry Klayman, Esq.
                                                        2020 Pennsylvania Ave NW, #800




                                                    1
        Case 1:06-cv-00670-CKK Document 589 Filed 04/16/19 Page 2 of 2



                                                   Washington, DC, 20006
                                                   Tel: 310-595-0800
                                                   Email: leklayman@gmail.com
                                                   Pro Se

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

April 16, 2019.


                                                   /s/ Larry Klayman




                                              2
